EXCHANGE AGREEMENT
 
by and among
 
THE INVESTORS AND MANAGEMENT STOCKHOLDERS
NAMED ON SCHEDULE A HERETO
 
and
 
HIGHBURY FINANCIAL INC.
 
August 10, 2009
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I
DEFINITIONS
 
1
       
Section 1.01.
 
Definitions
 
1
         
ARTICLE II
EXCHANGE
 
5
       
Section 2.01.
 
Exchange of Series B LLC Units for Series B Preferred Stock by Management
Stockholders
 
5
Section 2.02.
 
Certificate of Designation
 
6
Section 2.03.
 
Management Agreement
 
6
Section 2.04.
 
Investor Rights Agreement
 
6
Section 2.05.
 
Closing
 
6
Section 2.06.
 
Amended and Restated Aston LLC Agreement
 
6
Section 2.07.
 
Restrictions on Competition, Non-Solicitation and Non-Disclosure by Management
Stockholders
 
6
         
ARTICLE III
RESTRICTIVE LEGENDS
 
9
         
Section 3.01.
 
Restrictive Legends
 
9
         
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE Investors and MANAGEMENT STOCKHOLDERS
 
10
         
Section 4.01.
 
Organization
 
10
Section 4.02.
 
Ownership and Capital Structure
 
10
Section 4.03.
 
Investment Intent
 
10
Section 4.04.
 
Accredited Investor; Knowledge and Experience
 
10
Section 4.05.
 
Authority
 
11
Section 4.06.
 
No Conflict
 
11
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
12
       
Section 5.01.
 
Organization
 
12
Section 5.02.
 
Capitalization
 
12
Section 5.03.
 
Valid Issuance of Securities
 
12
Section 5.04.
 
Authority
 
12
Section 5.05.
 
No Conflict
 
13
Section 5.06.
 
Knowledge Regarding Aston
 
13
Section 5.07.
 
SEC Reports and Financial Statements
 
13
       
ARTICLE VI
EXPENSES
 
14
         
Section 6.01.
 
Expenses
 
14
         
ARTICLE VII
MISCELLANEOUS
 
14
         
Section 7.01.
 
Notices
 
14
Section 7.02.
 
Further Assurances
 
15
Section 7.03.
 
Survival
 
16
Section 7.04.
 
Amendments, Modifications and Waivers
 
16

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(Cont’d.)
 

       
Page
         
Section 7.05.
 
Successors and Assigns
 
16
Section 7.06.
 
Severability
 
16
Section 7.07.
 
Captions
 
16
Section 7.08.
 
Entire Agreement
 
16
Section 7.09.
 
Governing Law
 
16
Section 7.10.
 
Dispute Resolution
 
17
Section 7.11.
 
Indemnification of Investors and Management Stockholders
 
17
Section 7.12.
 
Remedies
 
18
Section 7.13.
 
Counterparts
 
19
Section 7.14.
 
Interpretation
 
19

 
ii

--------------------------------------------------------------------------------


 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE SECURITIES PURCHASED HEREUNDER ARE
SUBJECT TO RESTRICTIONS ON TRANSFER AND RESALE UNDER AN INVESTOR RIGHTS
AGREEMENT, AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND OTHER APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION
FROM REGISTRATION REQUIREMENTS THEREUNDER AND UNDER SUCH AGREEMENT.
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”) is made as of this 10th day of August,
2009 by and among the persons named as Investors set forth on Schedule A hereto
(each an “Investor”, and, collectively, the “Investors”), the persons named as
Management Stockholders set forth on Schedule A hereto, and Highbury Financial
Inc., a Delaware corporation (the “Company”), with reference to the following
background.
 
RECITALS
 
WHEREAS, the Investors own 350 Series B LLC Units of Aston Asset Management LLC,
a Delaware limited liability company (“Aston”), which constitutes all of the
issued and outstanding Series B LLC Units of Aston; and
 
WHEREAS, pursuant to the terms of this Agreement, the Investors wish to exchange
their respective Series B LLC Units (the “Exchange”) for shares of Series B
Preferred Stock (as defined below), having the rights and preferences set forth
in the form of Certificate of Designation of Series B Convertible Preferred
Stock of Highbury Financial Inc. attached hereto as Exhibit A (the “Certificate
of Designation”);
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter contained, the parties hereby agree as follows, with the obligations
of each Investor and Management Stockholder being several and not joint:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.01.    Definitions.  As used in this Agreement, the following terms
have the following meanings:
 
“Advisers Act” shall mean the Investment Advisers Act of 1940, as it may be
amended from time to time, and any successor to such act.
 

--------------------------------------------------------------------------------


 
“Affiliate” shall mean, with respect to any Person (herein the “first party”),
any other Person that directly or indirectly controls, or is controlled by, or
is under common control with, such first party. The term “control” as used
herein (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to (a) vote
twenty-five percent (25%) or more of the outstanding voting securities of such
Person, or (b) otherwise direct the management or policies of such Person by
contract or otherwise (other than solely as a director of a corporation (or
similar entity) that has five (5) or more directors). For the purposes of this
Agreement, the Company shall not be deemed to be an Affiliate of Aston.
 
“Agreement” means this Exchange Agreement, as amended from time to time.
 
“Asserted Liability” shall have the meaning set forth in Section 7.11(a).
 
“Aston” shall have the meaning set forth in the recitals.
 
“Board” means the Board of Directors of the Company.
 
“Certificate of Designation” shall have the meaning set forth in the recitals
 
“Claims” shall have the meaning set forth in Section 7.11.
 
“Claims Notice” shall have the meaning set forth in Section 7.11(a).
 
“Client” shall mean all Past Clients, Present Clients and Potential Clients,
subject to the following general rules: (i) with respect to each Client, the
term shall also include any Persons which are known to the Investor or
Management Stockholder to be Affiliates of such Client, directors, officers or
employees of such Client or any such Affiliates thereof, or Persons who are
known to the Investor or Management Stockholder to be members of the Immediate
Family of any of the foregoing Persons or Affiliates of any of them and (ii)
with respect to any Client that is a Fund, the term shall also include any
investor or participant in such Fund and any Person that has participated in the
distribution or sale of such Fund.
 
“Closing” shall have the meaning set forth in Section 2.05
 
“Closing Date” shall have the meaning set forth in Section 2.05.
 
“Common Stock” means the common stock of the Company, $0.0001 par value per
share.
 
“Company” shall have the meaning set forth in the preamble.
 
“Contractual Obligation” shall have the meaning set forth in Section 4.06.
 
“Controlled Affiliate” shall mean, with respect to a Person, any Affiliate of
such Person under its “control,” as the term “control” is defined in the
definition of Affiliate.
 
2

--------------------------------------------------------------------------------


 
“Current Aston LLC Agreement” shall mean that certain Second Amended and
Restated Limited Liability Company Agreement of Aston dated January 7, 2008.
 
“Financial Statements” shall have the meaning set forth in Section 5.07(b).
 
“Exchange” shall have the meaning set forth in the recitals.
 
“Fund” shall mean any Mutual Fund or other commingled fund for which Aston
provides Investment Services.
 
“Governmental Authority” shall have the meaning set forth in Section 4.05.
 
“Immediate Family” shall mean, with respect to any natural person, (a) such
person’s spouse, parents, grandparents, children, grandchildren and siblings,
(b) such person’s former spouse(s) and current spouses of such person’s
children, grandchildren and siblings and (c) estates, trusts, partnerships and
other entities of which substantially all of the interests are held directly or
indirectly by the foregoing.
 
“Intellectual Property” shall have the meaning specified in Section 2.07(d)
hereof.
 
“Investment Services” shall mean any services which involve (a) the management,
administration, solicitation or distribution of an investment account, Mutual
Fund or other commingled fund (or portions thereof or a group of investment
accounts, Mutual Funds or other commingled funds) for compensation, (b) the
giving of advice with respect to the investment and/or reinvestment of assets or
funds (or any group of assets or funds) for compensation, or (c) otherwise
acting as an “investment adviser” within the meaning of the Advisers Act.
 
“Investor(s)” shall have the meaning set forth in the preamble.
 
“Investor Rights Agreement” shall mean that certain Investor Rights Agreement of
even date herewith among the Company, the Investors and Management Stockholders
in the form attached hereto as Exhibit B.
 
“Management Agreement” shall mean that certain Management Agreement of even date
herewith between Aston, the Company and the Management Stockholders in the form
attached hereto as Exhibit C.
 
“Management Committee” shall have the meaning specified in the Management
Agreement.
 
“Management Stockholder(s)” shall mean (a) in the case of any Investor which is
a natural person, such Investor, and (b) in the case of any Investor which is
not a natural person, that certain employee of Aston (or one of its Controlled
Affiliates) who is the owner of the issued and outstanding capital stock of, or
other equity interests in, such Investor and is listed as such on Schedule A
hereto (including any such employee after such employee has transferred any of
its, his or her interest in such Investor to a Permitted Transferee (as such
term is defined in the Investor Rights Agreement)).
 
3

--------------------------------------------------------------------------------


 
“Mutual Fund” shall mean a registered investment company (or series of
registered investment companies).
 
“Past Client” shall mean at any particular time, any Person who at any point
prior to such time had been engaged to distribute or sell any Fund, an advisee
or investment advisory customer of, or otherwise a recipient of Investment
Services from, Aston, a Controlled Affiliate of Aston, a Predecessor Business or
any such predecessor, or any shareholder, partner, member, director or officer
of any such Person (in each case whether directly or through one or more
intermediaries, e.g., a wrap sponsor, or through investment in a Fund), but at
such time is not an advisee or investment advisory customer or client of, or
recipient of Investment Services from, Aston or any of its Controlled Affiliates
(directly or indirectly).
 
“Person” means any individual, partnership (limited or general), corporation,
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization or other entity.
 
“Potential Client” shall mean, at any particular time, any Person or any
shareholder, partner, member, director, officer, employee, agent or consultant
(or Persons acting in any similar capacity) of any such Person to whom Aston, a
Controlled Affiliate of Aston or the Predecessor Business has, within two (2)
years prior to such time, offered (whether by means of a personal meeting,
telephone call, letter, written proposal or otherwise) to serve as investment
adviser or otherwise provide Investment Services or solicited to invest in, or
participated in the distribution or sale of, any Fund, but who is not at such
time an advisee or investment advisory customer of, or otherwise a recipient of
Investment Services from, Aston, any of its Controlled Affiliates (directly or
indirectly) or any investor in, or participant in the distribution or sale of,
any Fund. The preceding sentence is meant to exclude (i) advertising, if any,
through mass media in which the offer, if any, is available to the general
public, such as magazines, newspapers and sponsorships of public events and (ii)
“cold calls” and mass-mailing form letters, in each case to the extent not
directed towards any particular Person and not resulting in an indication of
interest or a request for further information.
 
“Predecessor Business” shall mean the business of the parties to the Purchase
Agreement immediately prior to the Closing (as such term is defined in the
Purchase Agreement).
 
“Present Client” shall mean, at any particular time, any Person who is at such
time an advisee or investment advisory customer of, or otherwise a recipient of
Investment Services from, Aston, any of its Controlled Affiliates (directly or
indirectly) or any investor in, or participant in the distribution or sale of,
any Fund.
 
“Prohibited Competition Activity” shall mean any of the following activities:
 
(a)           directly or indirectly, whether as owner, part owner, member,
director, officer, trustee, employee, agent or consultant for or on behalf of
any Person other than Aston or any Controlled Affiliate of Aston: (i) diverting
or taking away any funds or investors from any Fund; (ii) soliciting or
otherwise inducing or attempting to cause any Person to divert or take away any
assets or funds invested in such Funds; or (iii) soliciting or otherwise
inducing or attempting to cause any subadviser, distributor or seller of the
Funds to terminate or reduce its services on behalf of the Funds; and
 
4

--------------------------------------------------------------------------------


 
(b)           directly or indirectly, whether as owner, part owner, partner,
member, director, officer, trustee, employee, agent or consultant for or on
behalf of any Person other than Aston or any Controlled Affiliate of Aston,
performing any Investment Services.
 
“Promissory Note” shall mean a promissory note issued by the Corporation in
substantially the form attached hereto as Exhibit D.
 
“Purchase Agreement” shall mean that certain Asset Purchase Agreement, dated as
of April 20, 2006, by and among ABN AMRO Asset Management Holdings, Inc., ABN
AMRO Investment Fund Services, Inc., ABN AMRO Asset Management, Inc., Montag &
Caldwell, Inc., Tamro Capital Partners LLC, Veredus Asset Management LLC, River
Road Asset Management LLC and Aston.
 
“Requirement of Law” shall have the meaning set forth in Section 4.06.
 
“SEC” shall mean the Securities and Exchange Commission, and any successor
Governmental Authority thereto.
 
“SEC Reports” shall have the meaning set forth in Section 5.07(a).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder by the SEC from time to
time.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Series B LLC Unit” means the Series B limited liability company interests of
Aston.
 
“Series B Preferred Stock” means the Series B Convertible Preferred Stock of the
Company, $0.0001 par value per share.
 
“Transaction Documents” shall mean this Agreement, the Investor Rights Agreement
and the Management Agreement.
 
ARTICLE II

 
EXCHANGE
 
Section 2.01.          Exchange of Series B LLC Units for Series B Preferred
Stock by Management Stockholders.  On the terms and subject to the conditions of
this Agreement, at the Closing, the Company hereby agrees to issue to each of
the Investors such numbers of shares of Series B Preferred Stock listed next to
the name of such Investor on Schedule A hereto (based on an exchange ratio of
2.85714 shares of Series B Preferred Stock to one Series B LLC Unit) in exchange
for all of the Series B LLC Units held by such Investor.  At the Closing, each
of the Investors shall deliver to the Company assignments duly executed by such
Investor representing the respective number of Series B LLC Units held by such
Investor, in exchange for the number of shares of Series B Preferred Stock as
provided in this Section 2.01.
 
5

--------------------------------------------------------------------------------


 
Section 2.02.          Certificate of Designation.  Immediately prior to the
Closing, the Company shall file the Certificate of Designation with the
Secretary of State of the State of Delaware.
 
Section 2.03.          Management Agreement.  The Company shall, and shall cause
Aston to, and the Management Stockholders shall, execute and deliver the
Management Agreement, which shall automatically become effective upon the
consummation of the Closing.
 
Section 2.04.          Investor Rights Agreement.  The Company, the Management
Stockholders, and the Investors shall execute and deliver the Investor Rights
Agreement, which shall automatically become effective upon the consummation of
the Closing.
 
Section 2.05.          Closing.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on the date hereof (the “Closing
Date”) at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New
York.  Upon consummation of the Closing, the Company will own 100% of the
outstanding Series B LLC Units of Aston.
 
Section 2.06.          Amended and Restated Aston LLC Agreement.  Immediately
following the Closing, the Company shall execute the Third Amended and Restated
Limited Liability Company Agreement of Aston in the form attached hereto as
Exhibit E.
 
Section 2.07.          Restrictions on Competition, Non-Solicitation and
Non-Disclosure by Management Stockholders.
 
(a)           Each Investor and Management Stockholder agrees, for the benefit
of the Company and Aston, that such Investor or Management Stockholder (as the
case may be) shall not, while employed by Aston or any of its Affiliates, and
for that number of years following termination of such employment set forth
opposite such Investor’s or Management Stockholder’s name on Schedule A hereto
engage in any Prohibited Competition Activity.
 
(b)           In addition to, and not in limitation of, the provisions of
Section 2.07(a) hereto, each Investor and the related Management Stockholder
agrees, for the benefit of the Company and Aston, that such Investor or
Management Stockholder (as the case may be) shall not, during the period
beginning on the date hereof, and until the date which is that number of years
following termination of such employment set forth opposite such Investor’s or
Management Stockholder’s name on Schedule A hereto of such Management
Stockholder’s employment with Aston and all of its Affiliates, without the
express written consent of the Company and the Management Committee (as such
term is defined in the Management Agreement), directly or indirectly, whether as
owner, part-owner, shareholder, partner, member, director, officer, trustee,
employee, agent or consultant, or in any other capacity, on behalf of itself or
any firm, corporation or other business organization other than Aston and its
Controlled Affiliates:
6

--------------------------------------------------------------------------------


 
(i)           provide Investment Services to any Person that is a Client (as
defined herein, which includes Past Clients, Present Clients and Potential
Clients); provided, however, that this clause (i) shall not be applicable to
Clients of Aston (including Potential Clients) who are also members of the
Immediate Family of the Management Stockholder or Investor (as the case may be);
 
(ii)          solicit or induce, whether directly or indirectly, any Person for
the purpose (which need not be the sole or primary purpose) of (A) causing any
funds invested in any Fund to be withdrawn from such Fund, or (B) causing any
Client (including any Potential Client) not to invest any additional funds in
any Fund (or otherwise attempt to cause any of the foregoing to occur);
 
(iii)         contact or communicate with, whether directly or indirectly, any
Past, Present or Potential Clients with respect to the provision of Investment
Services; provided, however, that this clause (iii) shall not be applicable to
Clients (including Potential Clients) who are also members of the Immediate
Family of the Management Stockholder or Investor (as the case may be); or
 
(iv)         solicit or induce, or attempt to solicit or induce, directly or
indirectly, any employee or agent of, or consultant to, Aston or any of its
Controlled Affiliates to terminate its, his or her relationship therewith, hire
any such employee, agent or consultant, or former employee, agent or consultant,
or work in any enterprise involving Investment Services with any employee, agent
or consultant or former employee, agent or consultant, of Aston or any of its
Controlled Affiliates who was employed by or acted as an agent or consultant to
Aston or their respective Controlled Affiliates at any time during the two (2)
year period preceding the termination of the Management Stockholder’s employment
(excluding for all purposes of this sentence, secretaries and persons holding
other similar positions).
 
For purposes of this Section 2.07(b), the term “Past Client” shall be limited to
those Past Clients who were recipients of Investment Services, directly or
indirectly (including through investment in any Fund), from Aston and/or their
respective Controlled Affiliates at the date of termination of the Management
Stockholder’s employment at any time during the two (2) years immediately
preceding the date of such termination.
 
Notwithstanding the provisions of Section 2.07(a) and 2.07(b), any Management
Stockholder or Investor may (i) make passive personal investments in an
enterprise (whether or not competitive with the Company or Aston) the shares or
other equity interests of which are publicly traded, provided his holding
therein together with any holdings of his Affiliates and members of his
Immediate Family, are less than five percent (5%) of the outstanding shares or
comparable interests in such entity; and (ii) serve as a trustee of a registered
investment company; provided, further, that notwithstanding the provisions of
Section 2.07(a) and 2.07(b), Stuart Bilton may continue to serve as a director
and member of the investment committee of the Board of Directors of Baldwin &
Lyons, Inc.
 
7

--------------------------------------------------------------------------------


 
(c)           Each Investor and Management Stockholder agrees that any and all
presently existing investment advisory businesses of Aston and its Controlled
Affiliates and all businesses developed by Aston, any of its Controlled
Affiliates, and the Predecessor Business, including by such Management
Stockholder or any other employee of Aston or any of its Controlled Affiliates,
the Predecessor Business or any predecessor thereto (whether or not in such
person’s individual capacity), including without limitation, all investment
methodologies, all investment advisory contracts, fees and fee schedules,
commissions, records, data, Client lists, agreements, trade secrets, and any
other incident of any business developed by Aston, its Controlled Affiliates,
the Predecessor Business or any predecessor thereto, or earned or carried on by
the Management Stockholder for Aston, any of its Controlled Affiliates, the
Predecessor Business or any predecessor thereto, and all trade names, service
marks and logos under which Aston or its Affiliates (or any predecessor thereto)
do or have done business, and any combinations or variations thereof and all
related logos, are and shall be the exclusive property of Aston or such
Controlled Affiliate thereof, as applicable, for its or their sole use, and
(where applicable) shall be payable directly to Aston or such Controlled
Affiliate. In addition, each Management Stockholder acknowledges and agrees that
the investment performance of the accounts managed by Aston or any Controlled
Affiliate thereof was attributable to the efforts of the team of professionals
of Aston, such Controlled Affiliate thereof, such Predecessor Business or such
predecessor thereto, and not to the efforts of any single individual or subset
of such team of professionals, and that, therefore, the performance records of
the accounts managed by Aston or any of its Controlled Affiliates (or any
predecessor to any of them), including without limitation, the Funds, are and
shall be the exclusive property of Aston or such Controlled Affiliate, as
applicable (and not of any other Person or Persons).
 
(d)           Each Investor and Management Stockholder acknowledges that, in the
course of performing services under the Management Agreement and otherwise, such
Investor or Management Stockholder (as applicable) has had, and will from time
to time have, access to information of a confidential or proprietary nature,
including without limitation, all confidential or proprietary investment
methodologies, trade secrets, proprietary or confidential plans, Client
identities and information, Client lists, service providers, business operations
or techniques, records and data (“Intellectual Property”) owned or used in the
course of business by Aston, its Controlled Affiliates or any of the parties to
the Purchase Agreement. Each Investor and Management Stockholder agrees always
to keep secret and not ever publish, divulge, furnish, use or make accessible to
anyone (otherwise than in the regular business of Aston and its Controlled
Affiliates or as required by court order or by law (on the written advice of
outside counsel)) any Intellectual Property of Aston or any Controlled Affiliate
thereof unless such information can be shown to be in the public domain through
no fault of such Management Stockholder or Investor. At the termination of the
Management Stockholder’s employment by Aston and its Controlled Affiliates, all
data, memoranda, Client lists, notes, programs and other papers, items and
tangible media, and reproductions thereof relating to the foregoing matters in
Management Stockholder’s or Investor’s possession or control, shall be returned
to Aston and remain in its possession.
 
(e)           Each Investor and Management Stockholder acknowledges that, in the
course of entering into this Agreement, such Investor or Management Stockholder
has had and, in the course of the operation of Aston and any Controlled
Affiliates thereof, the Investor or Management Stockholder will from time to
time have, access to Intellectual Property owned by or used in the course of
business by the Company. Each Investor and Management Stockholder agrees, for
the benefit of Aston, and for the benefit of the Company, always to keep secret
and not ever publish, divulge, furnish, use or make accessible to anyone
(otherwise than at the Company’s request or by court order or by law (on the
written advice of outside counsel)) any knowledge or information regarding
Intellectual Property (including, by way of example and not of limitation, the
transaction structures utilized by the Company) of the Company unless such
information can be shown to be in the public domain through no fault of such
Investor or Management Stockholder. At the termination of the Management
Stockholder’s service to Aston and Controlled Affiliates, all data, memoranda,
documents, notes and other papers, items and tangible media, and reproductions
thereof relating to the foregoing matters in the Management Stockholder’s or
Investor’s possession or control shall be returned to the Company and remain in
its possession.
 
8

--------------------------------------------------------------------------------


 
(f)           In addition to the rights set forth in Sections 2.07(g) and (h)
below, in the event that a Management Stockholder or Investor breaches any of
the provisions of this Section 2.07, then (i) the Company shall have no further
obligations under the Promissory Note theretofore issued to such Investor or
Management Stockholder to pay the redemption price for such related Investor’s
Series B Preferred Stock pursuant to Section 10 of the Certificate of
Designation, and (ii) Aston shall be entitled to withhold any other payments to
which such Management Stockholder or Investor otherwise would be entitled to
offset damages resulting from such breach.
 
(g)           Each Investor and Management Stockholder agrees that any breach of
the provisions of this Section 2.07 by such Investor or Management Stockholder
could cause irreparable damage to Aston and the Company, and that Aston (by
action of the Management Committee) and the Company shall have the right to an
injunction or other equitable relief (in addition to other legal remedies) to
prevent any violation of a Management Stockholder’s or Investor’s obligations
hereunder or thereunder.
 
(h)           The provisions of this Section 2.07 shall not be deemed to limit
any of the rights of the Company or Aston under applicable law, but shall be in
addition to the rights under applicable law.
 
ARTICLE III

 
RESTRICTIVE LEGENDS
 
Section 3.01.         Restrictive Legends.  It is understood and agreed that the
certificates evidencing the shares of Series B Preferred Stock to be delivered
to the Management Stockholders at the Closing, and each certificate issued upon
transfer thereof, shall bear the following legends, in addition to any other
legends required by Delaware law:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF SO
REGISTERED OR IN A MANNER EXEMPT FROM REGISTRATION UNDER SUCH ACT.
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INVESTOR RIGHTS AGREEMENT WHICH PLACES RESTRICTIONS ON THE
TRANSFERABILITY OF THE SHARES REPRESENTED HEREBY.  A COPY OF THE INVESTOR RIGHTS
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”
 
9

--------------------------------------------------------------------------------


 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF
THE INVESTORS AND MANAGEMENT STOCKHOLDERS
 
Each Management Stockholder and Investor severally represents and warrants (as
to itself, himself or herself only) to the Company as follows:
 
Section 4.01.          Organization.  Such Investor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation.
 
Section 4.02.          Ownership and Capital Structure.
 
(a)             Other than as set forth on Schedule A hereto, such Investor or
Management Stockholder (as applicable) does not hold any Series B LLC Units or
securities convertible into or exchangeable for any Series B LLC Units or any
rights to subscribe for or to purchase, or any warrants or options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) or, or any calls, commitments or claims of any character relating to
any such Series B LLC Units.
 
(b)             Such Investor is the lawful owner of the Series B LLC Units to
be transferred by it, him or her hereunder, free and clear of all liens,
encumbrances, restrictions and claims of every kind (other than pursuant to
applicable securities laws and the provisions of the Current Aston LLC Agreement
and has full legal right, power and authority to enter into this Agreement and
to sell, assign, transfer and convey its, his or her Series B LLC Units pursuant
to this Agreement; and, upon the transfer to the Company of such Investor’s
Series B LLC Units pursuant to this Agreement the Company will hold valid title
thereto free and clear of all liens, encumbrances, restrictions, preemptive
rights, options and claims of every kind (other than those pursuant to
applicable securities laws and the provisions of the Current Aston LLC
Agreement).
 
Section 4.03.          Investment Intent.  The shares of Series B Preferred
Stock to be acquired by such Investor hereunder, as applicable, (i) are being
acquired by such Investor for its, his or her own account and (ii) are not being
acquired by such Investor with a view to, or for sale in connection with, any
distribution thereof which is not in compliance with applicable securities laws.
 
Section 4.04.          Accredited Investor; Knowledge and Experience.  Such
Investor is an “accredited investor” as that term is defined in Regulation D
under the Securities Act.  Such Investor has carefully considered the potential
risks relating to the Company and the Exchange.  Such Investor is familiar with
the business and financial condition, properties, operations and prospects of
the Company and has had access, during the course of the transactions
contemplated hereby and prior to the Exchange, to such information as it, he or
she has deemed material to its, his or her investment decision and has had the
opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of the investment and to obtain additional
information (to the extent Company possessed such information or could acquire
it, him or her without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to such Investor or to which such Investor
has had access; provided, that neither the foregoing (nor any other knowledge
which such Investor has) shall in any way limit the scope or effect of the
representations and warranties of the Company set forth in Article V.  Such
Investor  made, either alone or together with its, his or her advisors, such
independent investigation of the Company as such Investor deems to be, or its,
his or her advisors deem to be, necessary or advisable in connection with this
investment.  Such Investor understands that no federal or state agency has
passed upon this investment or upon the Company, nor has any such agency made
any finding or determination as to the fairness of this investment.
 
10

--------------------------------------------------------------------------------


 
Section 4.05.          Authority.  Such Investor has full legal right, power and
authority to enter into and perform this Agreement and other Transaction
Documents to which it is a party, and the execution and delivery of this
Agreement and the other Transaction Documents by it, him or her, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary requisite action (corporate or otherwise).  Such
Management Stockholder has the legal capacity to enter into and perform this
Agreement and other Transaction Documents to which it, he or she is a
party.  Except for compliance with any applicable requirements of the Securities
Act and the Securities Exchange Act, no consent, waiver or authorization of, or
filing with any other Person (including without limitation, any federal or state
governmental authority or other political authority (collectively, “Governmental
Authority”)) is required in connection with any of the foregoing or with the
validity or enforceability against such Investor or Management Stockholder of
this Agreement and the other Transaction Documents.  Each of this Agreement and
the other Transaction Documents has been duly executed and delivered by such
Investor or Management Stockholder and constitutes the legal, valid and binding
agreement of such Investor or Management Stockholder, enforceable against it,
him or her in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and subject to general principles of equity.
 
Section 4.06.          No Conflict.  The execution, delivery and performance of
this Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not, with or
without the passage of time or the giving of notice or both, (i) conflict with
any provision of such Investor’s Certificate of Incorporation or By-Laws or
other similar organizational documents, (ii) conflict with or violate any
applicable law, statute, treaty, rule, regulation, arbitration award, judgment,
decree, order or other determination of any Governmental Authority
(collectively, “Requirement of Law”) applicable to such Investor or Management
Stockholder or any mortgage, security, lease, franchise, agreement, guaranty,
instrument or undertaking (collectively, “Contractual Obligation”) of such
Investor or Management Stockholder or (iii) result in, or require, the creation
or imposition of any lien, charge or other encumbrance on any of the properties
or revenues of such Investor or such Management Stockholder pursuant to any
Requirement of Law or Contractual Obligation.
 
11

--------------------------------------------------------------------------------


 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Investor and Management Stockholder
as follows:
 
Section 5.01.          Organization.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
 
Section 5.02.          Capitalization.  The Company’s authorized capital stock
consists of, and on the Closing Date will consist of, 50,000,000 shares of
Common Stock and 1,000,000 shares of Preferred Stock, $0.0001 par value per
share, of which 50,000 Shares are designated Series A Junior Participating
Preferred Stock and 1,000 Shares are designated Series B Convertible Preferred
Stock.  Immediately after the Closing, the Company’s issued and outstanding
capital stock will be as set forth on Schedule B hereto.  Other than as set
forth on Schedule B, there are no issued or outstanding options, warrants or
other rights to acquire, or any outstanding securities or obligations
convertible into or exchangeable for, any shares of the capital stock of the
Company.
 
Section 5.03.          Valid Issuance of Securities.  The shares of Series B
Preferred Stock, when issued and delivered by the Company in exchange for the
delivery by the Investors of the Series B LLC Units pursuant to the terms of
this Agreement, (i) will have been duly authorized, validly issued, fully paid
and nonassessable, (ii) will be free and clear of all liens, encumbrances,
equities and claims (other than securities law restrictions and those other
restrictions set forth in the Certificate of Designation and Investor Rights
Agreement) and (iii) will be issued without violation of any preemptive
rights.  The Common Stock issuable upon the conversion of the Series B Preferred
Stock has been duly reserved, and upon issuance in accordance with the terms of
the Series B Preferred Stock in accordance with the terms of the Certificate of
Designation will be duly authorized, validly issued, fully paid and
non-assessable.
 
Section 5.04.          Authority.  The Company has full legal right, power and
authority (i) to enter into and perform this Agreement and the other Transaction
Documents to which it is a party, including the issuance of the shares of Series
B Preferred Stock.  The execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Company is a party by the
Company, the issuance of the shares of Series B Preferred Stock by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby have all been duly authorized by all necessary corporate action on the
part of the Company.  No consent, waiver or authorization of, or filing with any
other Person (including without limitation, any Governmental Authority) is
required in connection with any of the foregoing or with the validity or
enforceability against the Company of this Agreement, the other Transaction
Documents to which it is a party, and the shares of Series B Preferred Stock,
except for consents, waivers, authorizations or filings which if not obtained or
made would not have a material adverse effect on the Investors’ rights in the
Series B Preferred Stock, and except for required filings under the Securities
Act, the Securities Exchange Act and the rules and regulations thereunder and
applicable state securities laws.  Each of this Agreement and each other
Transaction Document to which the Company is a party has been duly executed and
delivered by the Company and constitutes the legal, valid and binding agreement
of the Company, enforceable against it in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.
 
12

--------------------------------------------------------------------------------


 
Section 5.05.          No Conflict.  The execution, delivery and performance of
this Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not, with or
without the passage of time or the giving of notice or both, (i) conflict with
or violate any provision of the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated By-laws, (ii) conflict with or violate any
Requirement of Law applicable to the Company or any Contractual Obligation of
the Company, in each case in a manner which would have a material adverse effect
on the Investors’ rights in the Series B Preferred Stock or (iii) result in, or
require, the creation or imposition of any lien, charge or other encumbrance on
any of its properties or revenues pursuant to any Requirement of Law or
Contractual Obligation.  The Company is not a party to or bound by any
Contractual Obligation, and has no outstanding securities which include terms or
conditions, which prohibit, restrict or otherwise limit the ability of the
Company to make all or any portion of any Quarterly Dividend Payment (as defined
in the Certificate of Designation).
 
Section 5.06.          Knowledge Regarding Aston.  The Company is the Managing
Member of Aston, and in such capacity fully understands, and has access to
information regarding, the financial condition and results of operations,
business and prospects of Aston, and has all information it considers necessary
or appropriate for deciding whether to acquire the Series B LLC Units.  The
Company has not relied upon, and hereby disclaims, any representation or
warranty made by any Investor or Management Stockholder regarding Aston, its
financial condition, assets, liabilities, results of operations, business or
prospects; provided, that, neither the foregoing, nor any other knowledge which
the Company has, shall, in any way, limit the scope or effect of the
representatives and warranties of the Investors and Management Stockholders set
forth in Article IV.
 
Section 5.07.          SEC Reports and Financial Statements.
 
(a)            Each of the Annual Report on Form 10-K for the fiscal year ended
December 31, 2008, the Quarterly Report on Form 10-Q for the fiscal quarter
ended March 31, 2009 and all Current Reports on 8-K filed with the SEC since
January 1, 2009 (collectively, the “SEC Reports”), as of their respective dates
(and, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing), complied in all material respects with the
applicable requirements of the Securities Exchange Act and the rules and
regulations thereunder.  None of the SEC Reports, as of their respective dates
(and, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing), contained any untrue statement of fact or
omitted a statement of a fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, other than facts that did not have, or would not,
individually or in the aggregate, reasonably be expected to have, a material
adverse effect on the business or operations of the Company.
 
13

--------------------------------------------------------------------------------


 
(b)           The consolidated financial statements of the Company included in
such SEC Reports (the “Financial Statements”) comply as to form in all material
respects with applicable accounting requirements and with published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with GAAP (except as may be indicated in the notes thereto, or in the case of
unaudited interim financial statements, as permitted by Form 10-Q under the
Securities Exchange Act) and fairly present in all material respects, subject,
in the case of the unaudited interim financial statements, to the absence of
complete notes and normal, year-end adjustments, the consolidated financial
position of the Company and its subsidiaries as of the dates thereof.
 
(c)           Without limiting the generality of the foregoing, (i) no executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002 with respect to any SEC Reports and (ii) no enforcement action has been
initiated, or to the knowledge of the Company threatened, against the Company or
any of its directors or executive officers by the SEC relating to disclosures
contained in any SEC Report.
 
ARTICLE VI

 
EXPENSES
 
Section 6.01.          Expenses.  The Company agrees that the expenses incurred
by the Investors and Management Stockholders in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including without limitation, fees and expenses of one counsel to the
Investors and Management Stockholders may be paid from the Operating Allocation
(as such term is defined in the Management Agreement); provided that all
reasonable fees and expenses incurred by the Investors and Management
Stockholders in connection with the preparation and filing of all required
filings by the Investors and Management Stockholders with the Securities and
Exchange Commission in connection with the transactions contemplated hereby,
including, to the extent required Section 16 reports and filings on Schedule 13D
and/or Schedule 13G shall be paid by the Company.  Except as set forth in the
immediately preceding sentence, each of the parties hereto agrees to pay the
expenses incurred by it in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby, including without limitation, fees
and expenses of counsel to each party.
 
ARTICLE VII

 
MISCELLANEOUS
 
Section 7.01.          Notices.  All notices, requests, demands and other
communications under this Agreement must be in writing and will be deemed duly
given, unless otherwise expressly indicated to the contrary in this Agreement,
(i) when personally delivered, (ii) upon receipt of a telephonic facsimile
transmission with a confirmed telephonic transmission answer back, (iii) three
(3) business days after having been deposited in the United States mail,
certified or registered, return receipt requested, postage prepaid, or (iv) one
(1) business day after having been dispatched by a nationally recognized
overnight courier service, addressed to the parties or their permitted assigns
at the following addresses:
 
14

--------------------------------------------------------------------------------


 
if to the Company:
 
Highbury Financial Inc.
999 Eighteenth Street, Suite 300
Denver, Colorado 80202
Attention:  Richard S. Foote
Facsimile:  303-893-2902
 
with a copy to:

 
Bingham McCutchen LLP
399 Park Avenue
New York, New York 10022
Attention:  Floyd I. Wittlin
Facsimile:  212-702-3625
 
if to the Investors or Management Stockholders:
 
120 N. LaSalle Street, 25th Floor
Chicago,  Illinois  60601
Facsimile:  312-268-1335
 
with a copy to:
 
Sonnenschein Nath & Rosenthal LLP
233 S. Wacker Drive
Suite 7800
Chicago, Illinois 60606-6404
Attention:  Michael D. Rosenthal
Facsimile: 312-876-7934
 
or at such other address as a party may furnish in writing to each other party.
 
Section 7.02.          Further Assurances.  Each of the parties hereto agrees to
use its reasonable best efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations (including, without limitation,
in connection with obtaining any requisite approval) and to execute such
agreements, powers of attorney or other documents or instruments to
expeditiously consummate and make effective the transactions contemplated by
this Agreement and the other Transaction Documents.  In case at any time after
the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement and the other Transaction Documents, the proper
officers and directors of the Company and the Investors, and the Management
Stockholders shall take all such necessary action.
 
15

--------------------------------------------------------------------------------


 
Section 7.03.          Survival.  All warranties, representations, and covenants
made herein or in any other instrument delivered by the parties hereto or on
their behalf under this Agreement shall be considered to have been relied upon
and shall survive the delivery of the shares of Series B Preferred Stock and
payment therefor, regardless of any investigation made by any such party or on
its behalf.
 
Section 7.04.          Amendments, Modifications and Waivers.  Any covenant,
agreement, provision or condition of this Agreement may be amended or modified,
or compliance therewith may be waived (either generally or in any particular
instance and either retroactively or prospectively), by (and only by) an
instrument in writing signed by the Company, the Management Stockholders and the
Investors.
 
Section 7.05.          Successors and Assigns.  This Agreement shall be so
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.
 
Section 7.06.          Severability.  Should any part of this Agreement for any
reason be declared invalid, such decision shall not affect the validity of any
remaining portion which remaining portion shall remain in full force and effect
as if this Agreement had been executed with the invalid portion thereto
eliminated and it is hereby declared the intention of the parties hereto that
they would have executed the remaining portion of this Agreement without
included therein any such part or parts which may, for any reason, be hereafter
declared invalid.
 
Section 7.07.          Captions.  The descriptive headings of the various
Sections or parts of this Agreement are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.
 
Section 7.08.          Entire Agreement.  This Agreement constitutes the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings,
written or oral, relating to the subject matter hereof.
 
Section 7.09.          Governing Law.  This Agreement and the rights of the
parties hereunder shall be interpreted in accordance with the laws of the State
of Delaware, and all rights and remedies shall be governed by such laws without
regard to principles of conflicts of laws.  Each of the parties hereby consents
to personal jurisdiction, service of process and venue in the federal or state
courts sitting in the City of Chicago for any claim, suit or proceeding arising
under this Agreement to enforce any arbitration award or obtain equitable relief
and hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court (subject to the provisions of Section
7.10 hereof).  To the extent permitted by law, each of the parties hereby
irrevocably consents to the service of process in any such action or proceeding
by the mailing by certified mail of copies of any service or copies of the
summons and complaint and any other process to such party at the address
specified in Section 7.01 hereof.  The parties agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions.
 
16

--------------------------------------------------------------------------------


 
Section 7.10.          Dispute Resolution.  Except as set forth in Section 7.11,
all disputes arising in connection with this Agreement shall be resolved in
binding arbitration in accordance with the applicable rules of the American
Arbitration Association.  The arbitration shall be held in the City of Chicago
before a single arbitrator selected in accordance with Section 11 of the
American Arbitration Association Commercial Arbitration Rules who shall have
substantial experience in the investment advisory industry, and shall otherwise
be conducted in accordance with the American Arbitration Association Commercial
Arbitration Rules.  The parties covenant that they will participate in the
arbitration in good faith and that they will share equally its costs except as
otherwise provided herein.  The provisions of this Section 7.10 shall be
enforceable in any court of competent jurisdiction, and the parties shall bear
their own costs in the event of any proceeding to enforce this Agreement except
as otherwise provided herein.  The arbitrator shall assess costs and expenses
(including the reasonable legal fees and expenses of the prevailing party or
parties against the other party or parties to such proceeding).  Any party
unsuccessfully refusing to comply with an order of the arbitrators shall be
liable for costs and expenses, including attorney’s fees, incurred by the other
party in enforcing the award.
 
Section 7.11.          Indemnification of Investors and Management
Stockholders.  The Company agrees to indemnify, defend and hold harmless to the
fullest extent permitted by applicable law, the Investors and Management
Stockholders from and against all claims, liabilities, causes of action,
actions, suits, proceedings, investigations, judgments, decrees, losses,
damages, fees, costs and expenses (including attorney fees and expenses of
investigation and of enforcing the rights under this Section 7.11 to the fullest
extent permitted by law), whether incurred with respect to third parties or
otherwise, arising out of, resulting from or in connection with, based upon or
relating to any claim by any stockholders of the Company (other than the
Investors and Management Stockholders), whether brought individually, as a class
or derivatively on behalf of the Company, alleging the breach of fiduciary or
other duties of the parties hereto for entering into, challenging the authority
of the Company to enter into, challenging the propriety of the Board approval
of, or otherwise seeking to invalidate, enjoin or modify, or characterize as
fraudulent or tortious, the transactions contemplated hereby or any portion
thereof (collectively “Claims”).
 
(a)           Promptly after receipt by any Investor or Management Stockholder
from any third party of written notice of any demand, claim or circumstance
that, immediately or with the lapse of time, would reasonably be expected to
give rise to a Claim (an “Asserted Liability”) that might be entitled to
indemnification from the Company under this Section 7.11, the Investor or
Management Stockholder shall give written notice thereof (the “Claims Notice”)
to the Company; provided, however, that a failure to give such notice shall not
prejudice the Investor or Management Stockholders right to indemnification
hereunder except to the extent that the Company is actually prejudiced thereby.
The Claims Notice shall describe the Asserted Liability in such reasonable
detail as is practicable under the circumstances, and shall, to the extent
practicable under the circumstances, indicate the amount (estimated, if
necessary) of the loss that has been or may be suffered by the Investor or
Management Stockholder.
 
17

--------------------------------------------------------------------------------


 
(b)           The Company may elect to compromise or defend, at its own expense
and by its own counsel, any Asserted Liability; provided, however, that if the
named parties to any action or proceeding include (or could reasonably be
expected to include) both the Company and an Investor or Management Stockholder,
or more than one Investor or Management Stockholder, and the Company is advised
by counsel that representation of both parties by the same counsel would be
inappropriate under applicable standards of professional conduct, the Investor
or Management Stockholder may engage one separate counsel to represent all such
Investors and Management Stockholders at the expense of the Company.  If the
Company elects to compromise or defend such Asserted Liability, it shall within
twenty (20) business days (or sooner, if the nature of the Asserted Liability so
requires) notify the Investor or Management Stockholder of its intent to do so,
and the Investor or Management Stockholder shall cooperate, at the expense of
the Company, in the compromise of, or defense against, such Asserted Liability.
Notwithstanding the foregoing, any settlement or compromise shall not include
any terms and conditions applicable to an Investor or Management Stockholder,
other than the payment of cash to be paid by the Company, without the prior
written consent of such Investor or Management Stockholder.  If the Company
elects not to compromise or defend the Asserted Liability, fails to notify the
Investor or Management Stockholder of its election as herein provided, contests
its obligation to provide indemnification under this Agreement, or fails to make
or ceases making a good faith and diligent defense, the Investor or Management
Stockholder may pay, compromise or defend such Asserted Liability all at the
expense of the Company (in accordance with the provisions of Section 7.11(c)
below). Except as set forth in the preceding sentence, the Investor or
Management Stockholder may not settle or compromise any claim over the objection
of the Company; provided, however, that consent to settlement or compromise
shall not be unreasonably withheld. In any event, the Investor or Management
Stockholder may participate at its own expense in the defense of such Asserted
Liability. The Investor or Management Stockholder shall in any event make
available to the Company any books, records or other documents within its
control that are necessary or appropriate for such defense, all at the expense
of the Company.
 
(c)           If the Company elects not to compromise or defend an Asserted
Liability, or fails to notify the Investor or Management Stockholder of its
election as above provided, then, to the fullest extent permitted by applicable
law, expenses (including legal fees) incurred by an Investor or Management
Stockholder in defending any Asserted Liability, shall, from time to time, be
advanced by the Company prior to the final disposition of such claim, demand,
action, suit or proceeding upon receipt by the Company of an undertaking by or
on behalf of the Investor or Management Stockholder to repay such amount if it
shall be determined that the Investor or Management Stockholder is not entitled
to be indemnified as authorized in this Section 7.11, without the provision of
any security.
 
(d)           The Investors and the Management Stockholders shall be entitled to
enforce their rights to indemnification and advancement of expenses pursuant to
this Section 7.11 by bringing an action in the Delaware Court of Chancery in
accordance with Section 145(k) of the Delaware General Corporation law, which
court may summarily determine the Company’s obligation to advance expenses
(including attorneys’ fees).
 
Section 7.12.          Remedies.  Each party to this Agreement acknowledges and
agrees that in the event of any breach of this Agreement by any one of them, any
of the parties, as the case may be, would be irreparably harmed and could not be
made whole by monetary damages.  Each party accordingly agrees (a) to waive the
defense in any action for specific performance that a remedy at law would be
adequate and (b) each party, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement.
 
18

--------------------------------------------------------------------------------


 
Section 7.13.          Counterparts.  This Agreement may be executed in any
number of counterparts and by facsimile, each of which shall be considered an
original, but all of which taken together shall constitute one instrument.
 
Section 7.14.          Interpretation.  No provisions of this Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have drafted or dictated such provision.
 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  COMPANY:

HIGHBURY FINANCIAL INC.         
By:
 /s/ Richard S. Foote
   
Name: Richard S. Foote
   
Title: President and Chief Executive Officer

 

 
MANAGEMENT STOCKHOLDERS:
     
/s/ Stuart D. Bilton
 
Stuart D. Bilton
     
/s/ Kenneth C. Anderson
 
Kenneth C. Anderson
     
/s/ Gerald Dillenburg
 
Gerald Dillenburg
     
/s/ Christine R. Dragon
 
Christine R. Dragon
     
/s/ Joseph Hays
 
Joseph Hays
     
/s/ Betsy Heaberg
 
Betsy Heaberg
     
/s/ David Robinow
 
David Robinow
     
/s/ John Rouse
 
John Rouse

 
20

--------------------------------------------------------------------------------


 

 
INVESTORS:
     
SDB ASTON, INC.
     
By:
 /s/ Stuart D. Bilton
   
Name: Stuart D. Bilton
   
Title: President
     
KCA ASTON, INC.
     
By:
 /s/ Kenneth C. Andersen
   
Name: Kenneth C. Andersen
   
Title: President
     
GFD ASTON, INC.
     
By:
 /s/ Gerald F. Dillenburg
   
Name: Gerald F. Dillenburg
   
Title: President
     
CRD ASTON, INC.
     
By:
 /s/ Christine R. Dragon
   
Name: Christine R. Dragon
   
Title: President
     
JH ASTON, INC.
     
By:
 /s/ Joseph Hays
   
Name: Joseph Hays
   
Title: President
     
BCH ASTON, INC.
     
By:
 /s/ Betsy C. Heaberg
   
Name: Betsy C. Heaberg
   
Title: President

 
21

--------------------------------------------------------------------------------


 

 
DAR ASTON, INC.
     
By:
 /s/ David A. Robinow
   
Name: David A. Robinow
   
Title: President
     
JPR ASTON, INC.
     
By:
 /s/ John P. Rouse
   
Name: John P. Rouse
   
Title: President

 
22

--------------------------------------------------------------------------------


 
SCHEDULE A
 
Investors
 
Series B
LLC Units
 
Series B
Preferred Stock
 
Years for Non-
Solicitation and
Non-competition
Covenants
SDB Aston, Inc.
 
130.0
 
371.44
 
2
KCA Aston, Inc.
 
100.0
 
285.72
 
2
GFD Aston, Inc.
 
50.0
 
142.86
 
2
CRD Aston, Inc.
 
20.0
 
57.14
 
1
JH Aston, Inc.
 
12.5
 
35.71
 
1
BCH Aston, Inc.
 
12.5
 
35.71
 
1
DAR Aston, Inc.
 
12.5
 
35.71
 
1
JPR Aston, Inc.
 
12.5
 
35.71
 
1
TOTAL OUTSTANDING
 
350.0
 
1,000
   

 
Management
Stockholders
 
Years of Continued
Employment
 
Years for Non-
Solicitation and Non-
competition Covenants
   
Stuart Bilton
 
7
 
2
   
Kenneth C. Anderson
 
20
 
2
   
Gerald Dillenburg
 
23
 
2
   
Christine R. Dragon
 
26
 
1
   
Joseph Hays
 
22
 
1
   
Betsy Heaberg
 
14
 
1
   
David Robinow
 
21
 
1
   
John Rouse
 
15
 
1
                 

 

--------------------------------------------------------------------------------


 
SCHEDULE B
 
CAPITALIZATION

 
Issued and Outstanding Capital Stock:


0 shares of Series A Junior Participating Preferred Stock
1,000 shares of Series B Preferred Stock
9,085,035 shares of Common Stock


Rights to Purchase Capital Stock of the Company:


Warrants to purchase shares of 10,762,008 shares of Common Stock (subject to
certain anti-dilution adjustments)


Rights issued pursuant to that certain Rights Agreement, dated August 10 2009,
between the Company and Continental Stock Transfer & Trust Company to purchase
shares of Series A Junior Participating Preferred Stock that are not immediately
exercisable.


4,500,000 shares issuable upon conversion of shares of Series B Preferred Stock
(subject to certain anti-dilution adjustments)



--------------------------------------------------------------------------------


 